Citation Nr: 9900236	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for Department of Veterans Affairs death pension purposes. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  He died on April [redacted], 1991.

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a December 1991 rating action 
of the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant submitted 
a notice of disagreement (NOD) in December 1991 and the RO 
issued a statement of the case (SOC) in January 1993.  A 
substantive appeal was received in February 1993.  

The Board remanded the case in September 1996 for further 
development.


REMAND

The appellant contends that she began living with the veteran 
in a common-law relationship in Puerto Rico in 1945 and that 
she lived with him until the time of his death.  When the 
Board initially reviewed the appeal, it was noted that 
certain evidence could be submitted to support the 
appellants assertion that her marriage to the veteran should 
be deemed valid.  The RO was directed to contact the 
appellant and inform her of the significance of a written 
statement from her regarding lack of knowledge of an 
impediment to marriage and to afford her the opportunity to 
submit such a statement.  See 38 C.F.R. §§ 3.52, 3.205 (c) 
(1998); Sandoval v. Brown, 7 Vet. App. 7 (1994).  It was 
further noted that, regardless of whether a response was 
received from the appellant, the RO should review the claims 
folder and determine whether the appellants claim could be 
granted.  The RO was specifically directed to consider the 
requirements noted in 38 C.F.R. § 3.52 and the provisions of 
38 C.F.R. § 3.205(c).  

It appears that correspondence sent by the RO to the 
appellant was returned as undeliverable.  Thereafter, the RO 
returned the claims folder to the Board without undertaking 
further consideration of the claim as noted in the Boards 
remand.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  As such, the 
Board finds that the case is not ready for appellate review 
and must be remanded for further development.  Specifically, 
a review of the record and determination as to whether the 
appellants claim can be granted.  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should undertake any indicated 
actions and/or further development.  The 
RO should then review the claims folder 
and determine whether the appellants 
claim can be granted.  That determination 
should include consideration of all of 
the requirements for a deemed valid 
marriage set forth in 38 C.F.R. § 3.52 
and the provisions of 38 C.F.R. 
§ 3.205(c).  If the  determination 
remains adverse to the appellant, then 
the appellant and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.  The 
appellants representative must be 
provided the opportunity to file a VA 
Form 646 or the equivalent.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
